PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,098,864
Issue Date: October 16, 2018
Application No. 14/912,920
Filing or 371(c) Date: 18 Feb 2016
Attorney Docket No. 055312-510N01US
:
:
:
:	DECISION ON PETITIONS
:
:
:

This is a decision on the petition for Duplicate Letters Patent under 37 CFR 1.182 and petition to Expedite the Petition Processing under 37 CFR 1.182 filed May 5, 2021, for the above-identified patent.

The petition for Duplicate Letters Patent under 37 CFR 1.182 is DISMISSED.

Petitioner has requested a Duplicate Letters Patent for the above-identified patent and has paid the fee of $210.  Petitioner failed to indicate the purpose of the Duplicate Letters Patent.

Petitioner is advised that the Office will only issue a “Duplicate Letters Patent” under 37 CFR 1.182 where an allegation is made that the original Letters Patent was either lost, stolen or destroyed.  It is unclear if this request is more appropriately a request for issuance of a Presentation Patent.  

A Presentation Patent is the first page of the above-stated Letters Patent on heavy paper including a seal that is suitable for framing and hanging on the wall.  The cost is $25.00 and usually processes within ten working days.  If a Presentation Patent is, in fact, desired, petitioner may submit a request therefor to the Office of Document Services addressed as follows:

		Director, U.S. Patent and Trademark Office 
Mail Stop Document Services 
P.O. Box 1450 
Alexandria, VA 22213 

The petition to Expedite the Petition Processing under 37 CFR § 1.182 is GRANTED.

The requisite $210 fee for the petition to Expedite the Petition Processing under 37 CFR § 1.182 submitted May 5, 2021 has been accepted.

Effective October 2, 2020, the fees for Duplicate Letters Patent and Petition to Expedite the Petition Processing under 37 CFR 1.17(f) increased to $210.  As authorized, the $210 Duplicate 

Telephone inquiries concerning this decision may be directed to Irvin Dingle at (571) 272-3210.  Any questions concerning a Presentation Patent should be directed to the Office of Document Services at (571) 272-3150.


/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist
Office of Petitions